1 Reported in 209 N.W. 316.
The accusation of professional misconduct lodged against respondent by the Board of Law Examiners was referred to Honorable Charles Bechhoefer, one of the judges of the district court for Ramsey county. After hearing the evidence, he has made findings which in all things acquit respondent of the charge in question. Our examination of the record has led to the conclusion not only that the findings are sustained but also that the evidence would not warrant the contrary result. The judgment of the court therefore is that respondent be and he is hereby found not guilty of the charges made in the accusation and that he be and is hereby acquitted of the same and all thereof. *Page 468